Citation Nr: 1401879	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-16 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for psychosis, not otherwise specified, and schizoaffective disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.

3.  Entitlement to service connection for residuals of a neck injury.

4.  Entitlement to service connection for avulsion fracture of the bridge of the nose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2000 to May 2001 and December 2003 to May 2005.  He had additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that denied the above claims.

In his June 2011 and March 2012 Appeals To Board Of Veterans' Appeals (VA Forms 9), the Veteran indicated that he wished to be scheduled for a hearing before a Veterans Law Judge of the Board at the RO.  This hearing was scheduled for November 2012, however, he failed to appear.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2013).

Although the Veteran only made a claim for PTSD, the record contains diagnoses of psychosis, not otherwise specified; schizoaffective disorder; and anxiety disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Therefore, the issues on appeal have been recharacterized as stated above. 

The Board notes that the Veteran's service treatment records appear to be unavailable.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of his case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for an acquired psychiatric disorder, to include 
PTSD and anxiety disorder; a neck injury; and a fractured nose are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a psychosis, not otherwise specified, and schizoaffective disorder were incurred in or a result of his period of active service.


CONCLUSION OF LAW

The criteria for service connection for a psychosis, not otherwise specified, and schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for psychosis, not otherwise specified, and schizoaffective disorder.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

When the evidence shows the Veteran may have had a pre-existing condition before service, but the condition was not noted at entry, the Veteran is presumed to have been sound upon entry into service.  38 U.S.C.A §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's claim will be treated as one for service connection unless VA can rebut this presumption by clear and unmistakable evidence that the Veteran's condition was both preexisting and not aggravated by service.  Id; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran is competent to report symptoms of his acquired psychiatric disorders but not to diagnose such disabilities as this requires specialized knowledge, training, and diagnostic tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran credible to report in this regard as his statements are internally consistent and consistent with medical evidence of record.

Applying the presumption of soundness and presumption for chronic diseases, the Veteran meets the criteria for service connection for a psychosis, not otherwise specified, and for schizoaffective disorder.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

The Veteran currently has an acquired psychiatric disorder.  He has been diagnosed with psychosis, not otherwise specified, and schizoaffective disorder.  See VA Treatment February, March, and May 2012; Bridgeport Hospital Record April and December 2008.  He experiences auditory hallucinations, suicidal ideations, and homicidal ideations.  See id; March 2012 VA Form 9.  

Psychosis, not otherwise specified, and schizoaffective disorder are considered psychoses and chronic diseases.  38 C.F.R. §§ 3.309, 3.384.  As such, evidence of continuous psychiatric treatment or symptoms can satisfy the requirements of in-service incurrence and nexus.  See  Walker, 701 F.3d 1331.  Medical records show the Veteran was not diagnosed with these psychoses within a year following separation from service.  However, the evidence does suggest that he had these psychoses during service.  Medical records reference the Veteran being hospitalized for mental disorders with similar symptoms as those to which he is currently diagnosed before entering service.  See VA Treatment August 2006; Bridgeport Hospital Records April and December 2008; VA Examination April 2011.  Further, during these pre-service hospitalizations, he was treated with anti-psychotic medications with the same ingredients as those he is currently prescribed.  See VA Treatment August 2006 and 2009-2012; see also Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012) (Risperdal: trademark for preparations of risperdone; used as an antipsychotic agent).  

The Veteran reported taking mental health medications during service and his symptoms worsening after service when he was unable to afford the medication.  See Bridgeport Hospital Records December 2008.  In a questionnaire administered directly after active service, the Veteran answered 'yes' that he had sought, or intended to seek, mental health care, and the provider deemed the Veteran in need of further mental health assessment.  See Post-Deployment Health Assessment May 2005.  The VA examiner noted that the Veteran was more psychiatrically stable while in structured environments such as service and incarceration, especially without access to intoxicating substances.  See VA Examination April 2011.  However, based on the Veteran's reports, the need for continuous medication and treatment, and positive mental health screen post-deployment, the Veteran's symptoms did not completely subside while in service.  See Bridgeport Hospital Records December 2008.  Giving the benefit of the doubt to the Veteran and noting the nature of chronic diseases, the evidence suggests that his psychoses were present before and during service and the symptoms have only increased since he left that environment.

While the evidence suggests that the Veteran had these psychoses before entering service, there is no evidence, at this time, that the disorders were noted at entrance.  The VA has been unable to obtain the Veteran's service treatment records.  See VA Memorandum April 2010.  Therefore, the presumption of soundness cannot be rebutted by VA.  Resolving all doubt in the Veteran's favor, the Board finds that the evidence is in relative equipoise, and thus supports a finding of service connection for psychosis, not otherwise specified, and schizoaffective disorder.  The Veteran is competent to report a history of symptoms during and after service.  See  Walker, 701 F.3d 1331.  The April 2011 VA examiner has noted worsening symptoms after the Veteran left service.  The record contains no competent opinions against the Veteran's claim.

In light of the Veteran's credible account as to the onset and continuity of symptoms and resolving doubt in the Veteran's favor, the Board finds service connection for psychosis, not otherwise specified, and schizoaffective disorder is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002).


ORDER

Service connection for psychosis, not otherwise specified, and schizoaffective disorder, is granted




REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that the issues of service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder; a neck injury; and a fractured nose must be remanded for further development of the record.  The Board regrets the delay associated with this remand, however, such is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

Specifically, VA should make further attempts to obtain the Veteran's service treatment records making sure to request records from the proper units, attempt to obtain records of treatment during the Veteran's incarceration, and obtain Social Security Administration records.  

Additionally, VA should schedule the Veteran for VA examinations to assess the nature and etiology of his asserted neck injury and nose fracture claims.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA should also obtain an addendum opinion as to the Veteran's PTSD and anxiety disorder claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make further attempts to obtain the Veteran's service treatment and personnel records (to include from periods of Reserve service from October 2000 to November 2008).  The Veteran should be requested to provide any copies in his possession.  Associate any records received with the claims file.

Requests for service department records should continue until they are obtained unless it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.

2.  The RO/AMC shall obtain and associate with the claims file any available Social Security Administration disability records.

3.  The RO/AMC shall make reasonable attempts to obtain and associate with the claims file treatment records from the Veteran's incarceration, most relevant being incarceration from December 2005 to June 2006.

4.  The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

5.  The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination by a physician so as to ascertain the precise nature and etiology of his asserted residuals of a neck injury and avulsion fracture of the bridge of the nose.  The claims file, to include a copy of this remand, must be made available to the examiner for review.  All tests or studies to determine the exact nature of any disorder should be undertaken.

Following examination and diagnostic testing of the Veteran, the examiner is requested to address the following:

(a)  Whether it is at least as likely as not that the Veteran has current residuals of a neck injury and avulsion fracture of the bridge of the nose; and, if so; 

(b)  Whether it is at least as likely as not that any such diagnosed residuals of a neck injury and avulsion fracture of the bridge of the nose are traceable to the Veteran's period of active service.

In discussing these points, the examiner must acknowledge the competent statements of the Veteran as to the onset and continuity of symptoms since service.  If the examiner rejects the competent reports of symptomatology, reason for doing so must be provided.

The absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  Any additional evidentiary development deemed necessary should be undertaken.

The examiner must provide a complete rationale for each opinion given.  It is requested that the examiner discuss the available medical evidence and reconcile any conflicting evidence.

6.  Thereafter, the RO/AMC shall forward the Veteran's claims file, to include a copy of this remand, to the audiologist who conducted the April 2011 VA examination, if still available.  The examiner is requested to provide an addendum to the April 2011 nexus opinion as follows:  

(a)  Please give a rationale, if possible, for the inconsistent diagnoses of PTSD between VA treatment and the April 2011 examination.

(b)  Does the Veteran have a diagnosis of an anxiety disorder other than a psychosis, not otherwise specified, and schizoaffective disorder?

If so, does the evidence of record clearly and unmistakably shows that the Veteran had such disorder that existed prior to his entry into active service?

If so, does the evidence of record clearly and unmistakably show that (i) the pre-existing anxiety disorder other than a psychosis, not otherwise specified, and schizoaffective disorder, was not aggravated by active service, or that (ii) any increase in disability was due to the natural progression of such disease?  Please identify any such evidence with specificity.

If the answer to either part of (b) is no, is it at least as likely as not that any currently diagnosed anxiety disorder, other than a psychosis, not otherwise specified, and schizoaffective disorder, had its onset during the Veteran's period of active service?

In discussing these points, the examiner must acknowledge the competent statements of the Veteran as to the onset and continuity of symptoms since service.  If the examiner rejects the competent reports of symptomatology, reason for doing so must be provided.

The absence of evidence of treatment for the asserted disabilities in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide any requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination-for example, whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit an opinion.  Any additional evidentiary development deemed necessary should be undertaken.

The examiner must provide a complete rationale for each opinion given.  It is requested that the examiner discuss the available medical evidence and reconcile any conflicting evidence.

7.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


